Title: From Thomas Jefferson to Benjamin Stoddert, 20 October 1803
From: Jefferson, Thomas
To: Stoddert, Benjamin


          
            
              Sir
            
            Washington Oct. 20. 03.
          
          The pressure of business & of ceremony at the commencement of a session rendered it impossible for me to peruse the inclosed till yesterday evening. I sincerely wish well to whatever may contribute to give growth to the city, under which term I include Georgetown also: for I consider that & Washington as standing in the same relation to the general government, & as constituting on[ly] different wards of the same city, & seat of government. altho’ conversant with the general theory of the subject of the within, I am not so familiar with the details as to consider myself competent to decide on it. of these, yourself, [& those with] whom you have [probably] consulted, are much better judges, and I [rea]dily therefore suppose the plan to be useful. in fact it appears to be a [sure] method of converting land into a circulating medium, by a paper representative  divided into smaller & more convenient transfers. the fact you mention of the Baltimore company, which deposited only ⅕ of it’s capital in money, the remaining ⅘ resting on their personal responsibility, is a leading one. a sing[le] experiment is worth a great deal of theory: I consider the remaining ⅘ when bottomed on land, as far preferable to that resting on personal security. I do not know that I can be useful in promoting this object, but certainly will if I can, as I would in every other way which could prosper this place. there seems to be a general conviction in Congress that they cannot legislate for the distr[ict.] perhaps they may determine to give it a legislature. a society without a legislative power is a novelty which ought not to be hazarded. Accept my salutations & assurances of respect.
          
            
              Th: Jefferson
            
          
         